Per Curiam: This was assumpsit, by appellant, against appellee, in the Superior Court of Cook county, to recover the amount of two checks drawn by John B. Snyder upon appellee, and payable to appellant. By stipulation of parties, the cause was tried by the court, without the intervention of & jury. No question arose, upon the trial, in regard to the admitting or excluding of evidence. No written propositions, to be held as law by the court in the decision of the case, were presented to or passed upon by the court, before or at the time of rendering judgment. The court rendered judgment for appellee, to which appellant excepted,—and that was the only ruling excepted to upon the trial. The cause was then taken by appeal to the Appellate Court for the First District, and that court, on hearing, affirmed the judgment of the Superior Court. The case is here by appeal from the last named judgment. It is quite clear that since the questions of fact are settled by the judgment of the Appellate Court, and no questions of law were raised in the manner provided by the 42d section of the Practice act, no question is presented by the record for our determination. Bank of Michigan City et al. v. Haskell et al. 124 Ill. 587; Mutual Aid Association v. Hall, 118 id. 169; Barber v. Hawley, 116 id. 91; Christy v. Stafford, 123 id. 463; Wrought Iron Bridge Co. v. Comrs. of Highways, 101 id. 518. The judgment is affirmed. Judgment affirmed.